10-5018-ag
    Diawara v. Holder
                                                                                  BIA
                                                                             Rohan, IJ
                                                                          A079 596 035
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of April, two thousand twelve.
    PRESENT:
             RALPH K. WINTER,
             GUIDO CALABRESI,
             PETER W. HALL,
                 Circuit Judges.
    _______________________________________

    SAMBA DIAWARA,
             Petitioner,

                        v.                                 10-5018-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                   H. Raymond Fasano, Youman, Madeo &
                                      Fasano LLP, New York, New York.

    FOR RESPONDENT:                   Tony West, Assistant Attorney
                                      General; Ada E. Bosque, Senior
                                      Litigation Counsel; Jem C. Sponzo,
                                      Trial Attorney, Office of
                                      Immigration Litigation, Civil
                                      Division, United States Department
                                      of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Samba Diawara, a native and citizen of
Mauritania, seeks review of a November 10, 2010, order of
the BIA affirming the January 27, 2009, decision of
Immigration Judge (“IJ”) Patricia A. Rohan, denying his
application for asylum, withholding of removal, and relief
under the Convention Against Torture (“CAT”). In re Samba
Diawara, No. A079 596 035 (B.I.A. Nov. 10, 2010), aff’g No.
A079 596 035 (Immig. Ct. N.Y. City Jan. 27, 2009). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     Under the circumstances of this case, we have reviewed
the IJ’s decision as supplemented and modified by the BIA,
and assume Diawara’s credibility. See Yan Chen v. Gonzales,
417 F.3d 268, 271 (2d Cir. 2005). The applicable standards
of review are well-established. See Yanqin Weng v. Holder,
562 F.3d 510, 513 (2d Cir. 2009). The only issue before us
is whether Diawara demonstrated his eligibility for
withholding of removal. See Yueqing Zhang v. Gonzales, 426
F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

     Diawara argues that the agency erred in declining to
credit the national identification card he proffered, and in
giving limited weight to the letter from his mother.
However, the IJ discussed her reasons for concluding that
the identification card was not authentic, and “we afford
IJs considerable flexibility in determining the authenticity
of . . . documents from the totality of the evidence . . ..”
Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir. 2008).
Moreover, the weight afforded to an applicant’s evidence in
immigration proceedings lies largely within the discretion
of the IJ. See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
F.3d 338, 342 (2d Cir. 2006).

     Diawara further argues that the agency erred in
requiring that he provide further corroborating evidence in
support of his claim. However, “[w]hile consistent,
detailed, and credible testimony may be sufficient to carry
[an] alien’s burden, evidence corroborating his story, or an

                             2
explanation for its absence, may be required where it would
reasonably be expected.” Diallo v. INS, 232 F.3d 279,
285(2d Cir. 2000). Before denying a claim solely based on
an applicant’s failure to provide corroborating evidence,
the agency must “explain specifically . . . why it is
reasonable under the BIA’s standards to expect such
corroboration[ ] and . . . why [the applicant’s] proffered
explanations for the lack of such corroboration are
insufficient.” Id. at 290. Here, the IJ identified the
type of corroborating evidence that Diawara would have to
present to corroborate his claim and adjourned proceedings
twice in order to allow Diawara to obtain such
documentation. Diawara neither provided additional
corroborating evidence nor explained to the agency why he
was unable to provide such documentation. See id. at 285-
86; see also Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.
2005). Accordingly, the agency did not err in determining
that his testimony alone could not establish past
persecution or a likelihood of future persecution.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3